COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:       Earl Charles Martin v. The State of Texas

Appellate case number:     01-14-00202-CR

Trial court case number: 1413896

Trial court:               174th District Court of Harris County

        On October 2, 2014, appellee, The State of Texas, filed a “Motion to Seal Appellant’s
Brief,” because the brief of appellant, Earl Charles Martin, discloses the name of a sexual assault
complainant under the age of 17. See TEX. CODE CRIM. PROC. ANN. art. 57.02(h) (West Supp.
2014). We grant the motion in part and ORDER that appellant file a corrected brief.
       We ORDER appellant to file a corrected brief redacting the complainant’s name and any
other sensitive data, as defined by statute and rule. See TEX. CODE CRIM. PROC. ANN. art.
57.02(h); TEX. R. APP. P. 9.10. Appellant’s corrected brief shall comply with the redaction
procedures set forth in Texas Rule of Appellate procedure 9.10(c):
       Sensitive data must be redacted by using the letter “X” in the place of each
       omitted digit or character or by removing the sensitive data in a manner indicating
       that the data has been redacted. The filer must retain an unredacted version of the
       filed documents during the pendency of the appeal and any related proceedings
       filed within three years of the date the judgment is signed.
TEX. R. APP. P. 9.10(c).
        Appellant’s corrected brief is due to be filed with this Court within 10 days of the date of
this order. Failure to file a corrected brief will result in the brief being stricken. The clerk of the
court shall seal the brief until a corrected brief is filed.
       This order does not modify any deadlines in this appeal.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually        Acting for the Court

Date: October 7, 2014